NO. 12-05-00180-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§ 

IN RE: LEROY GAINES, JR.                           §     ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
PER CURIAM
            Relator Leroy Gaines, Jr., acting pro se and in forma pauperis, seeks a writ of mandamus
compelling the Honorable Deborah A. Oakes Evans, Judge of the 87th Judicial District Court,
Anderson County, Texas to issue an order to the District Clerk of Anderson County to prepare,
transcribe, copy, and mail Relator a “complete and accurate copy of his trial court records and
statement of facts in the proceedings of Cause No. 25546. . . .”  Relator has appealed from his
conviction in trial court cause number 25546 and is represented by counsel in that appeal, presently
pending in this Court under our cause number 12-05-00079-CR.  Along with his mandamus petition,
Relator filed a notice that he had requested his appellate counsel to file a motion to withdraw in the
pending appeal.
            Despite Relator’s request that his appellate counsel file a motion to withdraw, Relator is still
represented by counsel in his appeal.  In this original proceeding, he is attempting to obtain the
record in the appeal.  However, he is not entitled to hybrid representation.  See Rudd v. State, 616
S.W.2d 623, 625 (Tex. Crim. App. [Panel Op.] 1981).  Accordingly, Relator’s petition for writ of
mandamus is denied.
Opinion delivered June 15, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)